Citation Nr: 1749543	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  10-20 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a skin disability of the hands.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran had active service from September 1984 to May 1988, October 2004 to November 2005, and January 2009 to February 2010.  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.


FINDINGS OF FACT

1.  A skin disorder of the hands was not manifest during the first period of service.

2.  The tinea corporis and contact dermatitis during the second period of service resolved.

3.  Eczema was identified between the second and third periods of service.

4.  Eczema did not increase in severity during the third period of service.  The skin was normal.


CONCLUSIONS OF LAW

1.  An on-going skin disability of the hands was not incurred in or aggravated by active service prior to January 2009.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2017).

2.  Eczema of the hands clearly and unmistakably both pre-existed and was not aggravated by service beginning in January 2009.  The presumption of soundness at entry is rebutted.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 2014); 38 C.F.R. 
§§ 3.303, 3.304, 3.306 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for a skin disability of the hands.  

Duties to Notify and Assist

VA has a duty to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  This notice must specifically inform the claimant of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2017).  In a letter mailed to the Veteran in April 2008, prior to the initial adjudication of his service connection claim, VA satisfied this duty.

VA also has a duty to assist a claimant in the development of his claim.  See 
38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2017).  In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim.  There is no reasonable possibility that further assistance would aid in substantiating the claim.  The pertinent evidence of record includes statements from the Veteran, service treatment records, and VA treatment records.  

Neither the Veteran nor his representative identified any shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.


Service connection for a skin disability of the hands

Pertinent legal criteria

Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, as will be discussed below, the Board finds that the medical evidence indicates that the Veteran had a skin disability of the hands manifested as eczema prior to his period of active service from January 2009 to February 2010.  In this regard, the Board notes that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

To rebut the presumption of sound condition under section 1111 of the statute for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service. VAOPGCPREC 3-2003.

The government may show a lack of aggravation by clear and unmistakable evidence that either (1) there was no increase in disability during service, or (2) any increase in disability was due to the natural progress of the pre-existing condition. 38 U.S.C.A. § 1153; Wagner v. Principi, 370 F.3d 1089, 1096; see also Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009).  If the government fails to rebut the section 1111 presumption, the claim is one for service connection, not aggravation.

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. 1153; 38 C.F.R. 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402   (1995).  In addition, temporary flare-ups, even in service, will not be considered sufficient to establish an increase in severity unless the underlying condition, as contrasted to the symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 295   (1991).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Under 38 C.F.R. § 3.655, when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(b) (2017).  VA regulations define an original claim as an initial application on a form prescribed by the Secretary.  38 C.F.R. § 3.160(b) (2017).

In this case, the claim on appeal is an original claim for compensation filed in February 2008 as contemplated by the operative VA regulations.  See id. The Veteran was scheduled for a VA examination and failed to report without a showing of good cause.  See 38 C.F.R. § 3.655. 

The Court of Appeals for Veterans Claims has held, "[t]he duty to assist in the development and adjudication of a claim is not a one-way street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  "If a [claimant] wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  See also Olson v. Principi, 3 Vet. App. 480, 483 (1992). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Because the Veteran's skin disability of the hands was first identified between periods of service, the analysis varies based upon the differing periods of service.

Service beginning in January 2009

The Veteran maintains that he had an increase in symptoms of his eczema of the hands following his last period of active service from January 2009 to February 2010 and this represents in-service aggravation (a permanent worsening of his pre-existing condition beyond the natural progress of the disease process) of his pre-service skin disability of the hands.  A VA treatment record dated January 2015 documents the Veteran's treatment for the past 6 months for eczema that was not controlled by a cream.  Also, a January 2008 VA treatment record reveals treatment for dyshidrotic hand eczema which the Veteran had indicated lasted for over 2 years.  He also noted in a November 2007 evaluation that he had a rash on his hands that had an onset of 6 months prior to his release from Iraq during his second period of service from October 2004 to November 2005.  The Board notes, however, that the Veteran's treatment records during his period of active service from January 2009 to February 2010 are absent complaint of or treatment for a skin disability of the hands or symptoms associated therewith.  Indeed, an examination dated January 2010 revealed normal skin findings and the Veteran did not identify any eczema of his hands.

Based on the finding and treatment for hand eczema in 2007 and 2008, the Board finds that there is clear an unmistakable evidence that the Veteran's eczema pre-existed his period of active service from January 2009 to February 2010 and that the first step of presumption of soundness for this period of active service is rebutted.

After a consideration of the evidence of record, the Board finds that the Veteran's preexisting hand eczema did not undergo an increase in disability during the period of active service from January 2009 to February 2010.  Although the Board notes the lay statements of record, as discussed above, the service treatment records during these periods are absent worsening of the Veteran's eczema.  On the contrary, the examinations during this period of active service reveal normal skin findings.  Notably, on a January 2010 service examination report, the Veteran did not report any concerns about his skin, and no referral was required for any skin problems or other symptoms associated with eczema.  Such evidence is clear and unmistakable that there was no increase in severity during such period of service.

Moreover, to the extent that the Veteran has stated that he had temporary flare-ups of the eczema during the period of active service, such temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered aggravation in service unless the underlying disability, as opposed to the symptoms of that disability, has worsened.  Beverly v. Brown, 9 Vet. App. 402, 405 (1996) (citing Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991)).  Here, it is established that the preexisting eczema of the hands did not worsen as opposed to the Veteran exhibiting symptoms of such disability.  The service treatment records clearly and unmistakably establish the pre-existing eczema was not aggravated during service.

The Board acknowledges the statements of the Veteran in support of his claim and the general assertions as to his underlying skin disability of the hands having worsened as a result of active service.  While laypersons are competent to report a contemporaneous medical diagnosis and in certain instances opine as to etiology, the general statements of the Veteran that he had a skin disability of the hands increase in severity in service (as opposed to intermittent flare-ups of symptomatology) does not outweigh the above evidence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011).

The above discussion reflects that the clear and unmistakable evidence establishes that there was no increase in severity of a skin disability of the hands during the Veteran's period of active service from January 2009 to February 2010.  Here, the presumption of soundness is rebutted.

Service prior to January 2009

Also, to the extent that the Veteran contends that he has a current skin disability of the hands that is related to his periods of active service from September 1984 to May 1988 and October 2004 to November 2005, the Board notes that the service treatment records do not document any complaints of or treatment for symptoms related to a skin disability of the hands during the period from September 1984 to May 1988.  Pertinently, the Veteran's May 1988 separation examination revealed a normal skin examination.  However, the Board notes that a service treatment record dated October 2005 documents treatment for the hands and assessment of tinea corporis.  A November 2005 record also noted a rash on his hands and contact dermatitis.  There were no other findings of a skin disability or symptoms associated therewith during this period of service.  Moreover, a June 2007 post deployment health reassessment documented normal skin findings. 

In light of the aforementioned potential evidence indicating an onset of the Veteran's skin disability of the hands during the period of service from October 2004 to November 2005, the RO scheduled the Veteran for a VA examination to take place in October 2008 and for the examiner to state whether it is at least as likely as not that the Veteran had a skin disability that its onset during service.  Unfortunately, the Veteran did not appear for his examination.  Therefore, no further determination could be made regarding whether he had a current skin disability that manifested during service, and the case must be decided solely on the basis of the evidence of record.  See 38 C.F.R. § 3.655(b). 

Notably, as discussed above, while the Veteran had in-service treatment for a rash on his hands, the June 2007 post deployment reassessment did not reveal any symptoms associated with a skin disability, and the Veteran denied having such symptoms.  Indeed, there are no postservice findings noted that are consistent with a skin disability of the hands until October 2007 at which time the Veteran was treated for eczema of the hands.  Therefore, the Board finds that the Veteran's skin disability of the hands did not have its onset during the Veteran's periods of service from September 1984 to May 1988 and October 2004 to November 2005.  

Again, without an examination and opinion to resolve a question as to whether the Veteran has a skin disability of the hands that is related to service, no further determination can be made regarding the diagnosis and relationship to service of the Veteran's skin disability of the hands, and the case must be decided solely on the basis of the evidence of record.  See 38 C.F.R. § 3.655(b). 

The Board notes that there is no probative and credible evidence supporting the contention that the Veteran's current eczema of the hands is due to any event or incident in active service from September 1984 to May 1988 and/or October 2004 to November 2005 other than the Veteran's own statements.  The Board acknowledges that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377, n.4 (2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"); see also Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  A layman is competent to report what he or she experiences through one of the senses.  See Layno v. Brown, 6 Vet. App 465, 470 (1994).  Thus, the Veteran is competent to report that he has had problems with a skin disability of his hands during his periods of service from September 1984 to May 1988 and/or October 2004 to November 2005 and thereafter.  However, the Board finds that the probative evidence of the record (e.g., service treatment records and postservice medical records) indicate that the Veteran does not have a current skin disability of the hands that manifested in the periods of active service.  

Conclusion 

In sum, the evidence deemed most probative by the Board establishes that service connection for a skin disability of the hands is not warranted.  The Veteran had three separate periods of active duty.  The first period of service was silent for any hand/skin disability.  The second period was pertinent for tinea corporis, contact dermatitis and what was reported as a rash.  Between the second and third period of service, there was evidence of eczema, but the third period of service was silent as to any skin pathology of the hands.  The normal findings from the third period of service tend to establish that he does not have a medically ongoing (medically chronic) pathology, regardless of diagnosis.  His decision to not report for a VA examination precludes further discussion as to whether there is current disability related to service and/or clarification of the exact pathology that had an impact of the hands at different times.  Lastly, because there have been diagnoses, he does not have an undiagnosed illness within the meaning of Gulf War type cases.


ORDER

Entitlement to service connection for a skin disability of the hands is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


